DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 03/19/2021 has been entered. Claims 1-11 remain pending in the application. Claims 8-9 were indicated as being objected to but would have been allowable if rewritten in independent form in the Non-Final Rejection mailed on 12/23/2020. Claims 8-9 as amended are now allowable as they include the allowable subject matter which is rewritten in independent form and includes all limitations of independent claim 1. Claims 1-7 & 10-11 remain rejected.

Claim 1-2 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 20150090392 A1).
Regarding claim 1, Laudrain, is also drawn to the art of a process for fabrication of a part at a predetermined structural position, and specifically for direct fabrication of 
Laudrain does not explicitly disclose the additive manufacturing process to be printing via a 3D printer. It is, however, well-known in the art to print via a 3D printer (a 
Bertrand, is also drawn also to the art of reworking (i.e. repairing) areas of a structure and more particularly with automated production and installation of patches to rework areas [0002], with the structure being aircraft wings [0074]. Bertrand discloses a process for reworking/repairing an area of a composite structure, which comprises generating a 3D map of the area to be reworked, and producing a rework patch based on the 3D map (Claim 1). Bertrand further discloses the rework patch being fabricated directly onto the rework area [0009], and also discloses 3D printing by a 3D printer ([0054]; Claims 7) to be an exemplary additive manufacturing process used to fabricate a rework patch. Bertrand also discloses the additive manufacturing machine or mechanism being operated by a control unit [0055]. Bertrand further discloses scanning a rework area and computing/producing a rework patch using additive manufacturing based on a set of the digital data obtained by scanning (Claims 4-5; Claims 6-11; Claim 14). Bertrand has further disclosed an adhesive paste (i.e. analogous to a primer) being placed between the rework patch and rework area, and then the rework patch being laid on top of the adhesive paste [0042].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain, specifically the fabricating means, with the fabricating means being printing via a 3D printer, as disclosed by Bertrand, since using a printing process (3D printing) for fabrication of a rework patch in situ, is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield 

Regarding claim 2, Laudrain has not explicitly disclosed application of a primer prior to a printing step onto the surface of the wing. However, it is well-known in the art to do so, as disclosed by Bertrand.
Bertrand has disclosed a step of applying an adhesive paste to the rework area and then the rework patch being laid on top of the adhesive paste [0042]. The adhesive paste is interpreted as the primer in this instance. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain with the step of applying a primer, as disclosed by Bertrand, to arrive at the instant invention, in order to be able to bond the rework patch to the laminate structure [0042].

Regarding claim 10, Laudrain as modified by Bertrand has disclosed the limitation of an aircraft wing with a patch/part filling gaps/surface imperfections according to the method of claim 1. Laudrain has disclosed the invention is applicable to wings of an aircraft [0050]. Bertrand has also disclosed the invention being used for aircraft wings [0074].

Regarding claim 11, Laudrain as modified by Bertrand has disclosed the limitation of an aircraft comprising the wing according to claim 10. Laudrain has already disclosed the invention being used for an aircraft wing, and thus it is inherent that an aircraft with the claimed wing is present [0050]. Bertrand has also disclosed an aircraft and an aircraft wing ([0015]; [0074]).

Claims  2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 2015009032 A1) and Hong (U.S PG Pub 20120094099 A1).
Regarding claim 2, in the event the applicant disagrees with the interpretation of the adhesive paste as a primer, it is known to apply a priming coat, prior to filling of surface imperfections, as disclosed by Hong.
Hong is also drawn to the art of repairing and filling pits, cracks or holes on a curved substrate such as a wing ([0003]; [0008-0009]). Hong discloses that prior to application of an elastomeric basecoat (i.e. a step of filling the holes, analogous to the printing step of instant application and Laudrain), a step of applying a primer coat ([0013-0014]; [0046]; [0051]), with the primer being an epoxy primer [0054] (as also disclosed in instant specification [0051]). Hong also discloses the primer promotes adhesion [0051], and further discloses the primer being of a different color which can allow detection of damage [0014].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain and Bertrand, with the step of applying a primer on the wing 

Regarding claim 5, Laudrain has not explicitly disclosed applying a top coat to the wing surface after the printing step (i.e. after the imperfections/holes are filled). However, this step is further known from Hong.
Hong discloses a step of applying/spraying ([0117-0120]; [0038]) a top coating after the step of applying a primer and the step of filling the holes/cracks with the elastomeric basecoat [0015]; [0051]; [0114-0115]. Hong further discloses that the topcoat is a coating containing acrylic material [0071-0072] (as disclosed also in the instant specification [0054]). Given that the material of the top coat of Hong is similar or same as the top coat disclosed in the instant application, it can reasonably expected that the coating of Hong has the same property of surface characteristics compatible with laminar flow. Further, as disclosed in [0007], the invention of Hong leads to an airfoil substrate with a smooth, aerodynamic surface after repair operation, which would mean that the topcoat ensures a smooth laminar flow over the wing.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain and Bertrand, with the step of applying a topcoat on the wing surface, as disclosed by Hong, to arrive at the instant invention, in order to have an airfoil substrate with a smooth and aerodynamic substrate at the end of the repair .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 2015009032 A1) and Kinzler et al (U.S Patent 4225372) as evidenced by ‘Heat Shrink Wrap’ – see NPL attached.
Regarding claim 3, Laudrain and Bertrand have not explicitly disclosed the application of a heat shrink film after the printing step. However, it is well-known in the art of aircraft wings to apply a flexible film of polyethylene/polypropylene to the surface of the aircraft wing, in order to ensure the smoothest surface possible, as disclosed by Kinzler.
Kinzler is drawn also to the art of an article adapted for relative motion with a fluid environment, and with a surface finished by coating with a fluid adhesive and a sheet of flexible film (Abstract). Kinzler is drawn especially to surface finishing of aircraft wings (Column 1, lines 19-27). Kinzler discloses applying a flexible film over the surface to be finished and further that the film is highly resistant to abrasion and has features such as high and low temperature resistances, resistance to UV light, attractive appearance etc. (Column 3, lines 25-67). Kinzler discloses that application of the film allows the outer surface of the finished article, which is formed by the film, to be smoother and truer than the original skin (Column 5, lines 60-65), and Kinzler has disclosed that smoothness of the finish in a major consideration for an aircraft wing, with the smoothness of the finish being of extreme importance, in order to lessen drag and friction heat (Column 1, lines 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain and Bertrand, with the step of applying the heat-shrink film after the printing step (it would necessarily be applied after the printing step, in order to ensure a smooth surface finish, since the film of Kinzler is for specifically ensuring a smooth surface finish), as disclosed by Kinzler, to arrive at the instant invention, in order to have a wing substrate that is smoother than the original substrate due to the film (Column 5, lines 60-65), and a wing surface that is the smoothest possible to reduce drag and frictional heat (Column 1, lines 28-55).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 2015009032 A1) and Ngo (U.S PG Pub 20180193870 A1) and as evidenced by 'Viscosity Tables' - see NPL attached.
Regarding claim 4, Laudrain and Bertrand have not explicitly disclosed applying a paint after the printing step to the surface of the wing. Applying a paint is, however, well-known in the prior art, as disclosed by Ngo.
Ngo is drawn to the art of treating a surface of an aircraft wing using an automated maskless surface treatment system for painting surfaces (Figure 7; Abstract; [0001-0002]. Ngo discloses a step of applying a viscous paint (i.e. a low-viscosity paint) having a viscosity of less than 100 centipoise (cps) to the surface of a wing [0046], 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain and Bertrand, with the step of applying low-viscosity paint to the surface of the wing (after the printing step, given that it would necessarily have to be after the printing step, since any markings or identifiers would be erased or covered by the printing material, if the paint is applied prior to the printing step) as disclosed by Ngo, to arrive at the instant invention, in order to be able to apply markings and identifiers on the wing surface [0046], and further to apply a treatment material to treat the surface of the aircraft wing ([0001-0002]; [0015]; Abstract). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 2015009032 A1) and Hong (U.S PG Pub 20120094099 A1) and Kinzler et al (U.S Patent 4225372) and as evidenced by ‘Heat Shrink Wrap’ – see NPL attached.
Regarding claim 6, Laudrain, Bertrand, and Hong have not explicitly disclosed the application of a heat shrink film after the smoothing step. However, it is well-known in the art of aircraft wings to apply a flexible film of polyethylene/polypropylene to the 
Kinzler is drawn also to the art of an article adapted for relative motion with a fluid environment, and with a surface finished by coating with a fluid adhesive and a sheet of flexible film (Abstract). Kinzler is drawn especially to surface finishing of aircraft wings (Column 1, lines 19-27). Kinzler discloses applying a flexible film over the surface to be finished and further that the film is highly resistant to abrasion and has features such as high and low temperature resistances, resistance to UV light, attractive appearance etc. (Column 3, lines 25-67). Kinzler discloses that application of the film allows the outer surface of the finished article, which is formed by the film, to be smoother and truer than the original skin (Column 5, lines 60-65), and Kinzler has disclosed that smoothness of the finish in a major consideration for an aircraft wing, with the smoothness of the finish being of extreme importance, in order to lessen drag and friction heat (Column 1, lines 28-55). Kinzler also discloses that the film can be formed from PVC, polyethylene, and polypropylene (Column 8, lines 1-11), which as evidenced by ‘Heat Shrink Wrap’ NPL (page 3), are heat shrink materials/films. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain, Bertrand, and Hong with the step of applying the heat-shrink film after the smoothing step (it would necessarily be applied after the smoothing step, in order to ensure as smooth a surface finish as possible, since the film of Kinzler is for specifically ensuring a smooth surface finish), as disclosed by Kinzler, to arrive at the instant invention, in order to have a wing substrate that is smoother than the original substrate due to the film (Column 5, lines 60-65), and a wing surface that is the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudrain (U.S PG Pub 20150367579 A1) and Bertrand et al (U.S PG Pub 2015009032 A1) and Hong (U.S PG Pub 20120094099 A1) and Ngo (U.S PG Pub 20180193870 A1) and as evidenced by 'Viscosity Tables' - see NPL attached.
Regarding claim 7, Laudrain, Bertrand, and Hong have not explicitly disclosed applying a paint after the printing step to the surface of the wing. Applying a paint is, however, well-known in the prior art, as disclosed by Ngo.
Ngo is drawn to the art of treating a surface of an aircraft wing using an automated maskless surface treatment system for painting surfaces (Figure 7; Abstract; [0001-0002]. Ngo discloses a step of applying a viscous paint (i.e. a low-viscosity paint) having a viscosity of less than 100 centipoise (cps) to the surface of a wing [0046], which can be used to apply linear and/or curved markings and identifiers in one embodiment [0046]. As evidenced by ‘Viscosity Tables NPL, a paint with a viscosity of less than 100 centipoise, can be classified as a low-viscosity paint, given that water and milk (which are very low viscosity liquids or liquids that are not at all viscous) also have viscosities less than 100 cps, whereas highly viscous materials such as honey and peanut butter have viscosities in the 10,000-250,000 cps range. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Laudrain, Bertrand, and Hong with the step of applying low-viscosity paint to .

Allowable Subject Matter
Claims 8-9 are allowed in light of the arguments and amendments submitted in Amendment filed 03/19/2021. Claims 8-9 were indicated as being allowable if rewritten in independent form with all the limitations of the independent claim 1, and the amended claims 8-9 are now rewritten in independent form with all the limitations of independent claim 1. Thus, claims 8-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show or reasonably suggest the claimed method of filling imperfections in a wing of an aircraft.
The closest prior art of record is Laudrain (U.S PG Pub 20150367579 A1). Similar to the claimed invention, Laudrain is drawn to a method of directly fabricating parts to fill gaps in a structure. Laudrain discloses all the limitations of claims 8 & 9, with the exception of the shaping steps. Laudrain additionally does not disclose using a 3D printer for printing the patch, however, this is known from Bertrand (U.S PG Pub 20150090392 A1). Thus, the prior art as a whole fails to disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose the shaping steps of claims 8 & 9. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
Regarding applicants arguments on page 7 of Amendment, Laudrain discloses a method for filling gaps on a wing of an aircraft by directly fabricating a part on the structure. Laudrain discloses further that multiple parts can be manufactured [0022] (“ [taking] into account the geometric specificities (joint clearances, surface irregularities, etc.) & [0049]. Further, the part as manufactured by Laudrain fills all the gaps (i.e. surface imperfections)
Additionally, contrary to applicant’s arguments, Laudrain has disclosed the steps of scanning and transmitting data and using a computing unit to form a real surface mesh (i.e. digitized model) from the data transmitted. Further, Laudrain has disclosed comparing the real mesh with a virtual mesh (reference state) to determine gaps (which are to be filled by the part) i.e. imperfections. The part is then fabricated based on a model that is created based on the comparison of the real and virtual mesh and then manufacturing and directly fabricating the part to fill the gaps (imperfections) 
Contrary to applicant’s arguments, Laudrain discloses determining gaps/imperfections by comparing a reference state and a digitized surface (comparison of virtual and real mesh) and further discloses multiple parts being manufactured, which would fills multiple gaps (see above and see claim 1 rejection) . 
Thus, if there are multiple gaps in multiple locations, Laudrain has disclosed that multiple parts can be manufactured to fill the gaps, as Laudrain has disclosed manufacturing multiple parts for each location Z1 to Zn [0048 & 0022], and thus has disclosed correction of all imperfections/gaps. Further the part as manufactured is designed to fill the gaps, thus Laudrain has disclosed generating for each surface imperfection a digital model of a patch intended to fill the imperfections, given that the part/parts of Laudrain serve to fill all the gaps (see claim 1 rejection above).

Regarding applicants arguments as pertaining to the Bertrand reference on pages 7-8 of amendment, it is noted that the Bertrand reference is only used to show that it is obvious to use a 3D printer for depositing material and printing a part/patch (see claim 1 rejection above).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712